Gibson, P. J.
(dissenting). The finding of decedent’s exposure to harmful dust upon appellant employer’s premises is supported not only by the very definite conclusion expressed by the State expert and by the statutory presumptions as well, but by the medical history, including decedent’s statement that the prior employment involved “no dust” and that the environment of his employment for 30 years with appellant employer was ‘ ‘ very dusty ’ ’. Corroborative, and of independent probative effect as well, are the numerous medical studies and reports made in decedent’s lifetime and the findings made upon autopsy. The board’s decision, thus supported, was purely factual and we are without authority to disturb it.
Reynolds and Taylor, JJ., concur with Herlihy, J.; Gibson, P. J., dissents in a memorandum in which Aulisi, J., concurs.
Decision reversed and claim dismissed, with costs to appellant against the Workmen’s Compensation Board.